Citation Nr: 0314227	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-04 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the right hip.

2.  Entitlement to service connection for avascular necrosis 
of the left hip.

3.  Entitlement to service connection for avascular necrosis 
of the right knee.

4.  Entitlement to service connection for avascular necrosis 
of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from July 1980 to 
September 1990.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied to service connection for 
avascular necrosis of the right and left hip and right and 
left knee.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran has current disability related to avascular 
necrosis of the right hip that is related to injuries 
incurred during his active military service.

4.  The veteran has current disability related to avascular 
necrosis of the left hip that is related to injuries incurred 
during his active military service.

5.  The veteran has current disability related to avascular 
necrosis of the right knee that is related to injuries 
incurred during his active military service.

6.  The veteran has current disability related to avascular 
necrosis of the left knee that is related to injuries 
incurred during his active military service.




CONCLUSIONS OF LAW

1.  VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran is entitled to service connection for right 
hip avascular necrosis.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303,3.307, 3.309.  (2002).

3.  The veteran is entitled to service connection for left 
hip avascular necrosis.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).

4.  The veteran is entitled to service connection for right 
knee avascular necrosis.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).

5.  The veteran is entitled to service connection for left 
knee avascular necrosis.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current bilateral hip and knee 
disabilities are the result of injuries he sustained during 
his active military service.  For the following reasons and 
bases, the Board concludes that the veteran is entitled to 
service connection for avascular necrosis of the hips and 
knees.

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops certain chronic diseases to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  The list of such diseases 
includes arthritis.

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

To prevail on the issue of service connection on the merits

there must be medical evidence of a 
current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 
medical or, in certain circumstances, lay 
evidence of in-service incurrence or 
aggravation of a disease or injury; and 
medical evidence of a nexus between the 
claimed in- service disease or injury and 
the present disease or injury. See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996), see 
also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran has current disability from avascular necrosis 
involving both hips and both knees.  He has had bilateral hip 
replacements.  He contends that his hip and knee disabilities 
are the result of injuries he sustain in service when landing 
from parachute jumps.

A service personnel record (DD 214) indicates that the 
veteran received two parachutist badges.  It also lists his 
primary specialty as food service sergeant.  

His service medical records do not show that the veteran had 
complaints, diagnoses or treatment of a hip or knee injury.  
During a June 1986 medical examination, it was noted that the 
veteran's military occupational specialty (MOS) was cook.  An 
examiner reported that the veteran's medical records had been 
reviewed.  No significant or interval history concerning the 
veteran's knees or hips was reported.  An examiner reported 
that the veteran's lower extremities and other 
musculoskeletal systems were clinically normal.  Subsequently 
dated service medical records do not show complaints, 
diagnoses, or treatment for injuries or diseases involving 
the knees or hips.

Service connection for bilateral knee disorders was denied by 
a December 1990 rating decision.

Pursuant to a claim filed by the veteran in May 1993, the RO 
obtained records of VA outpatient treatment.  A VA outpatient 
treatment record dated in May 1993 indicates that the 
veteran's complaints included left knee pain.  He told an 
examiner that the onset of the pain was during his service in 
1984 while he was running.  On examination, the knee had full 
range of motion.  There was no effusion.  There was no 
instability.  There was mild crepitus.  An X-ray was negative 
for osseous or articular abnormalities.  The reported 
impression was cartilage injury.  An outpatient treatment 
record dated in June 1993 contains an impression of left knee 
pain.  When the left knee was examined in late June, there 
was full range of motion without effusion or instability.  In 
August 1993, the veteran complained of left knee pain from 
jumping.  The knee had full range of motion and was stable.  
There was medial joint line tenderness.  An examiner noted in 
impression of rule out medial meniscus injury.

The veteran underwent a VA joints examination in November 
1993.  The veteran attributed his complaints of left knee 
pain to multiple parachute jumps during his service.  He told 
an examiner that he was told to treat the knee with salves 
and an ace bandage.  He also stated that he was told to 
perform strengthening exercises.  His current complaints were 
of pain and swelling aggravated by prolonged standing and 
walking, as well as from squatting, stooping, ascending and 
descending stairs.  He also complained that the knee gave 
away.  On examination, the veteran's gait pattern was 
unremarkable.  Examination of the knee was normal except for 
a positive McMurray's sign.  The pertinent impression was 
probable medial meniscus tear.  

In a December 1993 rating decision, service connection was 
denied again for a left knee disorder.

The veteran filed another claim for service connection for a 
left knee disorder and joint pain in March 1996.  He had been 
hospitalized in November 1995 for treatment of alcohol abuse; 
a hospital summary also lists a torn left lateral meniscus.

A VA outpatient treatment note dated in August 1995 contains 
an impression of left lateral meniscus tear.  The veteran was 
instructed in a home exercise program to strengthen the knee.  
During VA outpatient treatment in February 1996 it was noted 
than a magnetic resonance imaging (MRI) of the left knee in 
March 1994 was within normal limits.  On examination, the 
knee had no crepitus, anterior draw sign was negative.  There 
was no lateral instability.  There was no effusion.  The knee 
had full range of motion.  The examiner noted an impression 
of left knee pain.  The veteran was issued a knee brace for 
use while working.  During VA outpatient treatment in August 
1997, the veteran complained of chronic bilateral knee pain.  
An X-ray was interpreted as indicating densities in the 
medullary parts of the distal ends of the femora and in the 
upper ends of both tibia.  The results were consistent with 
old healed bone infarcts.  There was no other significant 
abnormality.  

During private orthopedic treatment in July 1997, the veteran 
attributed his knee pain to injuries sustain in parachute 
jumps in service.  In a note dated in June 1998, a private 
orthopedist reported that X-rays of the veteran's knee showed 
marked avascular necrosis that, according to the doctor, 
would probably become worse.  

Pursuant to a claim filed in July 1998, the veteran was 
afforded several VA examinations.  The veteran had complaints 
of severe pain in both hips and both knees.  After a clinical 
examination, an examiner reported diagnoses of avascular 
necrosis of both hips and chondromalacia patella in both 
knees.  X-rays of the knees showed osteopenia that, according 
to the radiologist, was unusual in a patient of the veteran's 
age (35).  X-rays of the hips showed findings consistent with 
ischemic necrosis, degenerative changes with hypertrophic 
spurring of the acetabulum, and narrowing of the joint 
spaces.  Densities in the greater trochanter were interpreted 
as consistent with infarct.

A VA outpatient treatment noted dated in August 1998 contains 
clinical findings pertinent to the veteran's knee and hip 
claims.  An examiner noted that X-rays showed stage 4 
avascular necrosis in the hip joints and stage 1 avascular 
necrosis in the knees.  The examiner noted an impression of 
bilateral avascular necrosis of the hips and knees of 
undetermined etiology.

The RO denied entitlement to service connection for bilateral 
hip, knee, and leg disability in rating decision dated in 
October and November 1998.

The veteran underwent surgery in June 1999 for a total left 
hip arthroplasty.  A hospital summary indicates that the 
avascular necrosis of the hips was secondary to steroid use 
for Bell palsy and alcohol use.

In December 1999, the veteran underwent surgery for a total 
right hip arthroplasty.  

In a statement dated in late January 2000, a VA physician 
reported that he had reviewed the claims folder and had also 
discussed the veteran's claim with another VA physician.  The 
physician reported that the veteran's history of avascular 
necrosis was more likely the result of his history of alcohol 
use, and steroid use for Bell's palsy.  The physician noted 
with interest that an examination in 1993 had not shown a 
bilateral hip problem and that it would be expected that such 
a problem would have been manifested by symptomatic 
complaints involving both hips during and shortly after the 
veteran's service if his hip disorder were related to a 
history of trauma from paratrooper activity.  In an addendum 
dated in June 2000, the same physician reasserted his opinion 
that the veteran's avascular necrosis was more likely related 
to his history of alcohol abuse and steroid use that his 
history of parachuting.  However, the physician further 
stated that it would be medically impossible to say whether 
parachuting had not contributed in some degree to 
parachuting.

In a handwritten noted dated in January 2000, A VA physician 
stated that the veteran's bilateral avascular necrosis of the 
hips was "probably due to injury from paratrooping."  The 
same physician wrote a similar note in November 2001.  A VA 
outpatient treatment note dated in October 2001 contains 
another physician's opinion that the etiology of the 
veteran's avascular necrosis of the hips and knees was a 
"very likely" related to multiple traumas sustained from 
parachute jumping.  

The Board has reviewed the entire record and finds the 
evidence concerning the question of nexus between the 
veteran's current disabilities from avascular necrosis, 
status post bilateral hip replacements and avascular necrosis 
of both knees is in relative equipoise.  The service medical 
records do not show that the veteran had treatment for 
injuries incurred during parachute jumps.  Nonetheless, it is 
plausible that the cumulative effect of the impact on his 
knee and hip joints during parachute jumps could cause the 
injuries to his hip and knee joints that were noted soon 
after his separation from service.  Furthermore, the record 
contains competent medical evidence and opinions that show 
that it is at least as likely as not that his current 
avascular necrosis of both knees and both hips is related to 
his service.  

On the one hand, the June 1999 hospital summary attributes 
the avascular necrosis to steroid use for Bell's palsy and 
alcohol use.  And the VA examiner, in a January 2000 opinion, 
indicated, after discussion with Dr. Ward of the VA 
orthopedic department, that it was more likely than not that 
the veteran's avascular necrosis was related to his history 
of alcohol use and steroid use for Bell's palsy.  In this 
regard, the examiner noted that there had been no mention of 
hip problems on examination in 1993, and that one would have 
expected more symptomatic complaints shortly after service if 
there had been an association with paratrooper activity.  An 
April 2000 notation in a treatment record by Dr. Ward 
contains the impression of bilateral avascular necrosis 
"post ETOH" with history of parachuting possibly 
aggravating problem.  In June 2000, the VA examiner, in 
response to a request to clarify the earlier opinion in light 
of Dr. Ward's April 2000 notation, indicated that - after 
review of the statements and further discussion with Dr. Ward 
-it was "far more likely that the major contributing cause" 
of the avascular necrosis was the veteran's history of 
alcohol abuse and steroid use, but that it would be medically 
impossible to say that the parachuting did not contribute to 
the development of the avascular necrosis.  

On the other hand, the record contains several handwritten 
statements - apparently by VA physicians - to the effect that 
it was "very likely" that the avascular necrosis was due to 
the parachuting activity, or that it was "probably" due to 
such injury.  

As the Board must afford the veteran the benefit of the doubt 
with the evidence is in relative equipoise, the Board finds 
that the veteran's disabilities from avascular necrosis of 
both knees and both hips is related to injuries in service.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of 
the doubt rule must be applied only when the evidence is in 
relative equipoise).  The Board cannot find cogent reason for 
not finding that the evidence is not at least in relative 
equipoise.  See Cohen v. Brown, 10 Vet. App. 128, 151 (1997).  
Therefore, the Board concludes that the veteran is entitled 
to service connection for right and left hip avascular 
necrosis and right and left knee avascular necrosis.

This decision constitutes a full grant of the benefits sought 
on appeal.  Nonetheless, the Board finds that VA has complied 
with the notification of duty to assist requirements of the 
VCAA.


ORDER

Service connection is granted for avascular necrosis of the 
right hip, left hip, right knee, and left knee.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

